Exhibit 10.53 EXECUTIVE EMPLOYMENT AGREEMENT This Employment Agreement ("Agreement"), is entered into as of the date that the Company raises a net of $5,000,000 in new funds (the "Effective Date") by and between Location Based Technologies, a Nevada Corporation ("Company"), and Mr. Rod Egdorf ("Executive"). W I T N E S S E T H: WHEREAS, Company is a technology and telecommunications company that has designed and patented wireless communications products and systems combining advanced wireless technology to provide features of location based devices; and WHEREAS, Company wishes to assure itself of the services of Executive for the period and upon the terms and conditions provided in this Agreement; and WHEREAS, Executive is willing to serve in the employ of Company on a full-time basis for said period and upon the terms and conditions provided in this Agreement. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein, the parties hereto agree as follows: 1.
